 Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 1 of 19 PageID 1




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



JENNY WRIGHT, NATALIE SOUD,
and JAMES COBB on behalf of themselves                 Civil Action No.
and all others similarly situated

        Plaintiff,

vs.

INTERNATIONAL FLAVORS &
FRAGRANCES INC. and IFF CHEMICAL
HOLDINGS, INC.,

      Defendants.                                      CLASS ACTION COMPLAINT
___________________________________/


             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiffs, JENNY WRIGHT, NATALIE SOUD, and JAMES COBB, by

and through the undersigned counsel, on behalf of themselves and all others similarly situated, and

for cause of action against the Defendants, respectfully allege and state as follows:

                                         INTRODUCTION

        1.      Plaintiffs bring this class action against Defendants INTERNATIONAL

FLAVORS & FRAGRANCES INC. and IFF CHEMICAL HOLDINGS, INC. (hereinafter, “IFF”

or “Defendants”). Defendants own and operate the chemical fragrance and flavor manufacturing

plant located at 2051 Lane Ave N., City of Jacksonville, County of Duval, State of Florida

(hereinafter, the “Facility”).




                                                   1
 Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 2 of 19 PageID 2




       2.    Through their operation and maintenance of the Facility, Defendants released, and

continue to release, substantial and unreasonable noxious odors, which have invaded, and continue

to invade, Plaintiffs’ property causing damages through nuisance and negligence.

                                            PARTIES

       1.    At all times relevant hereto, Plaintiff Jenny Wright is an adult resident who resides

at 2893 Forbes St., City of Jacksonville, County of Duval, State of Florida and brings this action

to recover all damages permitted by law.

       2.    At all times relevant hereto, Plaintiff Natalie Soud is an adult resident who resides at

1373 Murray Dr., City of Jacksonville, County of Duval, State of Florida and brings this action to

recover all damages permitted by law.

       3.    At all times relevant hereto, Plaintiff James Cobb is an adult resident who resides at

1373 Murray Dr., City of Jacksonville, County of Duval, State of Florida and brings this action to

recover all damages permitted by law.

       4.    Defendants and their agents, have at all time relevant hereto, constructed, owned,

operated, and maintained the Facility located at 2051 Lane Ave N., City of Jacksonville, County

of Duval, State of Florida.

       5.    Defendant International Flavors & Fragrances Inc. is a New York Corporation with

its principal place of business located at 521 W 5th St., City of New York, County of New York,

State of New York. Defendant International Flavors & Fragrances Inc. may be served with process

through its registered agent, Corporation Service Company, at 1201 Hays Street, Tallahassee,

Florida, 32301-2525.

       6.    Defendant IFF Chemical Holdings, Inc. is a Delaware Corporation with its principal

place of business located at 2051 Lane Ave N., City of Jacksonville, County of Duval, State of




                                                 2
 Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 3 of 19 PageID 3




Florida. Defendant IFF Chemical Holdings, Inc. may be served with process through its registered

agent, Corporation Service Company, at 1201 Hays Street, Tallahassee, Florida, 32301-2525.

                                 JURISDICTION AND VENUE

       7.     This cause of action seeks recovery for injuries to Plaintiffs’ real property resulting

from Defendants’ wrongful and tortious actions and omissions, which occurred at and around the

Facility in Duval County, Florida, and caused damages to Plaintiffs in Duval County.

       8.     Defendants engaged in discrete wrongful and tortious actions and omissions that

occurred within the last four years.

       9.     This cause of action is brought within the applicable four-year statute of limitations.

See Fla. Stat. Ann. § 95.11.

       10.    This Court has Class Action Fairness Act (CAFA) jurisdiction pursuant to 28 U.S.C.

§ 1332(d)(2)(a). CAFA Jurisdiction is appropriate because the amount in controversy exceeds

$5,000,000, exclusive of interest and costs.

       11.    Independent of and in addition to original jurisdiction under CAFA, this Court has

original jurisdiction because there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a)(1).

       12.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

portion of the events or omissions giving rise to Plaintiffs’ claims took place in this District and

because much of the property that is the subject of this action is situated in this District.

                                   FACTUAL ALLEGATIONS

                             International Flavors & Fragrances, Inc.

       13.    International Flavors & Fragrances, Inc. is a New York Corporation that engages in

the manufacture and supply of flavors and fragrances used in the food, beverage, personal care,




                                                   3
    Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 4 of 19 PageID 4




and household products.1

         14.   IFF Chemical Holdings, Inc. is a Delaware Corporation that operates as a holding

company for industrial fragrances and flavors. The Company provides oversight on sales,

governments regulations, financing, manufacturing, and other related duties.2

         15.   Defendants’ business operates in three “segments”: “Taste,” “Frutarom,” and

“Scent.”3

         16.   Defendants’ “Taste” operations involve flavor compounds which are sold to the food

and beverage industries for use in consumer products, such as prepared foods, beverages, dairy,

and sweet products.4

         17.   Defendants’ “Frutarom” segment creates and manufactures a naturals-focused suite

of flavor compounds, functional foods and specialty fine ingredients.5

         18.   Defendants’ “Scent” segment includes the manufacture fragrance ingredients for use

in “everything from fine perfumes to beauty, detergent and household goods.”6

         19.   Defendants operate 104 manufacturing facilities and 82 application laboratories

throughout 44 countries across the globe.7

                                IFF’s Operations in Jacksonville

         20.   Defendants’ business operations at the Facility involve a crude sulfate turpentine

refining operation.8



1
  https://www.forbes.com/companies/international-flavors-fragrances/?sh=1b88c493239a
2
  https://www.bloomberg.com/profile/company/0282089D:US
3
  https://www.reuters.com/companies/IFF
4
  https://www.reuters.com/companies/IFF
5
  https://www.reuters.com/companies/IFF
6
  https://www.iff.com/en/scent
7
  https://www.worldbenchmarkingalliance.org/publication/food-agriculture/profile/international-
flavors-fragrances-iff/
8
  https://www.metrojacksonville.com/article/2015-oct-5-reasons-for-jacksonvilles-smell/page/2


                                                4
    Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 5 of 19 PageID 5




          21.    The Facility’s refining process involves distilling crude sulfate turpentine into

intermediate terpene fractions and aroma chemical precursors.9

          22.    The distilling process involves the removal of foul-smelling sulfur compounds from

crude sulfate turpentine.10 The operations require a kraft wood pulping process which separates

cellulose fibers which are used to manufacture paper. The process typically involves the extraction

of terpen hydrocarbons vapors from turpentine water through the use of evaporators and

digesters.11

          23.    The end result provides a raw material which can be used for the production of

products such as flavors and fragrances.12

           24.   Sulfate turpentine is characterized by a vile, sickening odor, which it is believed is

     due to the formation of various mercaptans during the delignification of wood.

                                IFF’s Effects on the Surrounding Community

          25.    Defendants exercise exclusive management, control, and operation of the Facility,

which produces and emits substantial noxious odors that physically invade Plaintiffs’ property.

          26.    The Facility is located on a large plot surrounded by residential properties in Duval

County.

          27.    Defendants’ Facility produces highly odiferous emissions which are regularly

dispersed across the surrounding neighborhood.

          28.    Because of the noxious odors it emits into surrounding neighborhoods, the odor

emitted by the Facility is regularly referred to “as a sickly sweet, turpentine smell” that typically




9
  https://www.metrojacksonville.com/article/2015-oct-5-reasons-for-jacksonvilles-smell/page/2
10
   https://www.pinechemicals.org/page/turptestmethods
11
   http://www.digitaljournal.com/pr/4305956
12
   https://www.pinechemicals.org/page/turptestmethods


                                                    5
 Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 6 of 19 PageID 6




lasts for three hours at a time.13

        29.   A properly constructed, operated, maintained, and managed Facility will collect,

capture, and destroy noxious odors from the facility in order to prevent it from escaping into the

ambient air as fugitive emissions.

        30.   Defendants have failed to adequately collect, capture, and destroy noxious odors

generated at the Facility to prevent fugitive emissions and to otherwise prevent noxious odors

and/or gases from the Facility from invading the homes and property of Plaintiffs and the Class.

        31.   Defendants have failed to sufficiently collect, capture, and destroy odors generated

at the Facility to prevent them from escaping the facility into the surrounding residential

neighborhoods.

        32.   Plaintiffs’ property has been and continues to be physically invaded by noxious odors

which originated from the Facility.

        33.   Objectionable odors and emissions from the Facility have been the subject of

frequent complaints from residents in the nearby residential area.

        34.   Local media reports have documented that the odors from the Facility interfere with

public and private activities, in both public and private spaces, in the areas surrounding the Facility

including jogging, biking, sports, hiking, taking children to the park, maintaining residential

property, landscaping, and grilling.

        35.   Plaintiff Jenny Wright, who owns a residence in Jacksonville, Florida, reported that

her household suffers from chemical because of Defendants’ Facility. According to Ms. Wright

the odors from IFF make it impossible for her and her neighbors to enjoy their yards because the




13
 https://www.news4jax.com/news/local/2020/10/02/city-working-to-sniff-out-source-of-sickly-
sweet-stench-in-murray-hill/


                                                  6
 Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 7 of 19 PageID 7




smell is so strong it causes physical reactions. Sometimes, it is so intense that it permeates into

her home even with all doors and windows closed. Ms. Wright describes the odor as a sharp,

chemical odor.

       36.   Defendants’ well documented pattern of failing to control its emissions is further

demonstrated by the following:

                 a.   Between 2018 and July 31, 2019, the City of Jacksonville Environmental
                      Quality Division (“EDQ”) received more over 100 odor complaints because
                      of the Facility. A small sample of these complaints include:

                         i.   On January 8, 2018, a complainant reported he often smells odors
                              emanating from IFF while he gardens four miles away. The
                              complainant reported an “[o]ld typical IFF smell(sulfur) which is
                              like the old paper mill plant smell, and he smells it when the wind
                              blows. Sometimes the company tries to mask the smell which don't
                              help it. He believes it is hazardous compounds that's being released
                              into the air.”

                        ii.   On March 16, 2018, a complainant reported “a chemical type smell
                              coming from the plant named IFF. Sometimes odor derives in early
                              morning.”

                       iii.   On March 22, 2018, a complainant reported toxic fumes being put
                              in the air. Woke her up at 2:45 am. Company is IFF. Chemical
                              smell(hazardous).

                        iv.   On May 7, 2018, a complainant reported noxious odors emanating
                              from Defendants’ Facility as “she was going down I10 across lane
                              avenue.” She further reported that it smelled of “turpentine/sulfate.”

                        v.    On January 29, 2019, a complainant reported “a strong smell of
                              turpentine and sulfate. It is coming from IFF. It is smelling now.”

                        vi.   On July 24, 2019, a complainant reported, “The IFF fumes are really
                              bad today. One business should not be allowed to force a whole
                              community indoors.”

                 b.   On October 2, 2020, officials from Jacksonville’s EQD hosted a virtual
                      town hall to address the “toxic smelling” odors emanating from Defendants’
                      Facility. The officials encouraged neighboring residents to file a complaint
                      each and every time they smell an odor emanating from Defendants’
                      Facility.



                                                7
 Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 8 of 19 PageID 8




               c.      In November 2020, during a Murray Hill Preservation Association meeting,
                       City Councilwoman Randy DeFoor stated she believes IFF is deliberately
                       releasing the odor causing chemicals when the EQD is not available. She
                       reported, “[t]hey do it early in the morning and they do it late at night,
                       knowing that you guys [EQD] aren't available. And you have to respond
                       within four hours, which obviously you can't, and then when they do it, by
                       the time you get there it's all gone,” she said, echoing the concerns of her
                       constituents. “They [IFF] know it. There's no doubt in my mind.”

               d.      On December 11, 2020, the City of Jacksonville Environmental Quality
                       Division issued Defendant a Cease and Desist Citation for Defendants’
                       violations of FS Chapter 403, Florida Statutes (FS), JOC Chapter 376,
                       Jacksonville Environmental Protection Board (JEPB) Rule 1, and DEP
                       Permit No. 0310071-022-AV. The Cease and Desist Citation detailed that
                       the EQD “received three (3) citizen complaints on October 2, 2020, two (2)
                       citizen complaints on October 16, 2020, and one (1) citizen complaint on
                       December 2, 2020 regarding objectionable odors emitted from”
                       Defendants’ Facility. The allegations of complaints from 6 separate
                       households were investigated by the EQD, where the EQD staff detected
                       objectionable odors and verified that Defendants’ Facility was the source of
                       the odor.

               e.      There are numerous media reports documenting Defendants’ “toxic” and
                       “chemical” odors and emissions.

       37.   Defendants are required to control their odorous emissions by, among other things,

following proper chemical facility practices, and installing, operating, and maintaining an adequate

gas collection system to capture and destroy facility gas.

       38.   Defendants have failed to adequately control their odorous emissions in a manner

that would prevent them from escaping the Facility’s property boundary and impacting

neighboring residential communities.

                                       Plaintiffs’ Damages

       39.   The foul odors emitted from Defendants’ Facility are offensive to Plaintiffs and the

Class, are offensive to reasonable people of ordinary health and sensibilities, and have caused

property damage, including by substantially interfering with the ability of Plaintiffs and the Class




                                                 8
 Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 9 of 19 PageID 9




to freely use and enjoy their homes and property.

        40.    The odors have dispersed across all public and private land within the Class Area.

        41.    The invasion of Plaintiffs’ property and that of the Class by noxious odors has

unreasonably interfered with the use and enjoyment of their property and, in addition, reduced the

value of that property.

        42.    Members the public, including but not limited to businesses, employees, commuters,

tourists, visitors, customers, clients, students, and patients, have experienced and been harmed by

the fugitive noxious odors emitted from the Facility into public spaces; however, unlike Plaintiffs

and the Class, members of the public who are outside of the Class Definition have not suffered

damages in the form of diminished property values and/or loss of use and enjoyment of their

private property.

        43.    Defendants are aware, and have known, about the substantial, noxious fugitive odor

emissions that the Facility created for neighboring residents through numerous complaints,

administrative actions, significant media attention, and forums held by public bodies throughout

Duval County; yet Defendants have refused and/or failed to fix or mitigate the problem.

        44.    Defendants took negligent, knowing, intentional, and reckless actions and omissions,

through the construction, operation, and maintenance of the Facility, which caused the invasion of

Plaintiffs’ property by noxious odors on frequent, intermittent, and reoccurring occasions too

numerous to list individually.

                                     CLASS ALLEGATIONS

        Plaintiffs incorporate by reference as if fully set forth herein each and every allegation in

the Complaint.

   A.         Definition of the Class




                                                  9
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 10 of 19 PageID 10




       39.     Plaintiffs bring this action individually and on behalf of all persons as the Court

may determine to be appropriate for class certification, pursuant to Fed. R. Civ. P. 23. Plaintiffs

seek to represent a Class of persons preliminarily defined as:

       All owner/occupants and renters of residential property residing within the
       area enclosed by a geographic boundary consisting of:

       Bounded by the facility’s property line to the north, I-295 to the east, the
       railroad tracks to the west; and extending five miles south beyond the facility’s
       southern property line.

A map of the proposed class area is depicted below.




The definitional boundary is subject to modification as discovery will disclose the location of all

persons properly included in the Class (“Class Members”). Plaintiffs reserve the right to propose one

or more sub-classes if discovery reveals that such subclasses are appropriate.

       40.     This case is properly maintainable as a class action pursuant to and in accordance with

Fed. R. Civ. P. 23 in that:

               a.      The class, which includes thousands of members, is so numerous that
                       joinder of all members is impracticable;



                                                 10
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 11 of 19 PageID 11




                b.     There are substantial questions of law and fact common to the class
                       including those set forth in greater particularity herein;

                c.     The claims of the representative parties are typical of the claims of the class;

                d.     Questions of law and fact such as those enumerated herein, which are all
                       common to the class, predominate over any questions of law or fact
                       affecting only individual members of the class;

                e.     A class action is superior to any other type of action for the fair and efficient
                       adjudication of the controversy;

                f.     The relief sought in this class action will effectively and efficiently provide
                       relief to all members of the class;

                g.     There are no unusual difficulties foreseen in the management of this class
                       action; and

                h.     Plaintiffs, whose claims are typical of those of the Class, through their
                       experienced counsel, will zealously and adequately represent the Class.

   B.         Numerosity

        41.     The Class consists of thousands of members and therefore is so numerous that

joinder is impracticable.

   C.         Commonality

        42.     Numerous common questions of law and fact predominate over any individual

questions affecting Class Members, including, but not limited to the following:

                a.     whether and how Defendants wrongfully, negligently, knowingly,
                       intentionally, recklessly, and grossly failed to construct, maintain and operate
                       the Facility, causing noxious odors to invade Plaintiffs’ property;

                b.     whether Defendants owed any duties to Plaintiffs;

                c.     which duties Defendants owed to Plaintiffs;

                d.     which steps Defendants have and have not taken in order to control the
                       emission of noxious odors through the maintenance and operation of the
                       Facility;




                                                  11
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 12 of 19 PageID 12




                 e.     whether and to what extent the Facility’s noxious odors were dispersed over
                        the class area;

                 f.     whether it was reasonably foreseeable that Defendants’ failure to properly
                        construct, maintain and operate the Facility would result in an invasion of
                        Plaintiffs’ property interests;

                 g.     whether the degree of harm suffered by Plaintiffs and the class constitutes
                        a substantial annoyance or interference with their use and enjoyment of their
                        property; and

                 h.     the proper measure of damages incurred by Plaintiffs and the Class.

   D.         Typicality

        43.      Plaintiffs have the same interests in this matter as all other members of the Class

and their claims are typical of all members of the Class. If brought and prosecuted individually,

the claims of each Class Member would require proof of substantially the same material and

substantive facts, utilize the same complex evidence including expert testimony, rely upon the

same legal theories and seek the same type of relief.

        44.      The claims of Plaintiffs and the other Class Members have a common cause and

their damages are of the same type. The claims originate from the same failure of the Defendants

to properly construct, maintain, and operate the Facility.

        45.      All Class Members have suffered injury in fact as a result of the invasion of their

property by Defendants’ release of noxious odors.

   E.         Adequacy of Representation

        46.      Plaintiffs’ claims are sufficiently aligned with the interests of the absent Class

Members to ensure that the Class’ claims will be prosecuted with diligence and care by Plaintiffs

as representatives of the Class. Plaintiffs will fairly and adequately represent the interests of the

Class and do not have interests adverse to the Class.

        47.      Plaintiffs have retained the services of counsel who are experienced in complex



                                                 12
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 13 of 19 PageID 13




class action litigation and, in particular, class actions involving neighborhood environmental

concerns, including the emission of noxious odors. Plaintiffs’ counsel will vigorously prosecute

this action and will otherwise protect and fairly and adequately represent Plaintiffs and all absent

Class Members.

   F.         Class Treatment Is the Superior Method of Adjudication

        48.      A class action is superior to other methods for the fair and efficient adjudication of

the controversies raised in this Complaint because:

                 a.     Individual claims by the Class Members would be impracticable as the costs
                        of pursuit would far exceed what any one Class Member has at stake;

                 b.     Little or no individual litigation has been commenced over the controversies
                        alleged in this Complaint and individual Class Members are unlikely to have
                        an interest in separately prosecuting and controlling individual actions;

                 c.     The concentration of litigation of these claims in one action will achieve
                        efficiency and promote judicial economy; and

                 d.     The proposed class action is manageable.

        49.      The prosecution of separate actions by or against individual members of the Class

would create the risk of (i) inconsistent or varying adjudications with respect to individual

members of the Class, which could establish incompatible standards of conduct for the party

opposing the Class; and (ii) adjudications with respect to individual members of the Class

which would as a practical matter be dispositive of the interests of the other members not parties

to the adjudications or substantially impair or impede their ability to protect their interests.

        50.      Notice can be provided to members of the Class by U.S. Mail and/or publication.

                                             LIABILITY

                                       CAUSE OF ACTION I

                              PUBLIC AND PRIVATE NUISANCE




                                                  13
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 14 of 19 PageID 14




        Plaintiffs incorporate by reference as if fully set forth herein each and every allegation in

the Complaint.

        51.           The noxious odors, which entered Plaintiffs’ private property originated from

the Facility constructed, maintained, and operated by Defendants.

        52.           The noxious odors have been disbursed and impacted public and private

property throughout the Class Area.

        53.           The noxious odors invading Plaintiffs’ property are indecent and offensive to

people with ordinary health and sensibilities and obstruct the free use of their property so as to

substantially and unreasonably interfere with the comfortable use and enjoyment of life and

property, including in but not limited to the following ways:

                 a.       Causing Plaintiffs and the Class to remain indoors and forego use of
                          outdoor areas;

                 b.       Causing Plaintiffs and the Class to keep doors and windows closed when
                          weather conditions otherwise would not so require; and

                 c.       Causing Plaintiffs and the Class annoyance, discomfort, inconvenience,
                          embarrassment, and reluctance, including by being unable to invite guests
                          to their homes and/or play outside with children.

        54.           Defendants owed, and continue to owe, a duty to Plaintiffs and the putative

class to prevent and abate the unreasonable interference with the invasion of their private property

interests.

        55.           Defendants owed, and continue to owe, a duty to the public to prevent and

abate unreasonable fugitive emissions of noxious odors and gases into public property that

interferes with the public right to be free from unreasonably polluted, contaminated, and/or

noxious air.




                                                  14
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 15 of 19 PageID 15




         56.      By constructing and then failing to reasonably construct, operate, repair, and

maintain its Facility, Defendants have wrongfully, negligently, and knowingly created a

foreseeable risk of harm and caused an unreasonable invasion of Plaintiffs’ property by noxious

odors.

         57.      As a foreseeable, direct and proximate result of the foregoing conduct and

omissions of Defendants, Plaintiffs suffered damages to property as alleged herein.

         58.      As a direct and proximate result of Defendants’ intentional acts, Plaintiffs

suffered harm relating to the use and enjoyment of land and property.

         59.      As a direct and proximate result of Defendants’ intentional acts, Plaintiffs

suffered diminution of property values.

         60.      Separate and apart from the private property damage incurred by Plaintiffs and

the Class, Defendants’ emissions have substantially interfered with rights common to the general

public, including the right to breathe unpolluted and/or unoffensive air.

         61.      Plaintiffs and the Class have suffered, and continue to suffer, special harm

relating to the use and enjoyment of their land and property, and decreased property values.

         62.      The injuries to Plaintiffs’ property, and Plaintiffs’ rights therein, are separate

and different in kind from the harm caused by Defendants to the public at-large and/or other

private individuals not within the class description.

         63.      Defendants’ nuisance is recurring and ongoing.

         64.      Defendants’ nuisance is abatable.

         65.      Neither Plaintiffs nor their proposed Class have consented to the invasion of

their property by noxious odors.



                                                 15
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 16 of 19 PageID 16




        66.         By causing noxious odors produced and controlled by Defendants to physically

invade Plaintiffs’ land and property, Defendants negligently, knowingly, intentionally, and

recklessly created a nuisance which substantially and unreasonably interfered with Plaintiffs’ use

and enjoyment of property and Plaintiffs’ property values.

        67.         Any social utility that is provided by the Facility is clearly outweighed by the

harm suffered by the Plaintiffs and the putative class, who have on frequent occasions been

deprived of the full use and enjoyment of their properties and have been forced to endure

substantial loss in the value of their properties.

        68.         Defendants’ substantial and unreasonable interference with Plaintiffs’ use and

enjoyment of their property constitutes a public and private nuisance for which Defendants are

liable to Plaintiffs and the putative class for all damages arising from such nuisance, including

compensatory and injunctive relief.

                                      CAUSES OF ACTION II

                                           NEGLIGENCE

        Plaintiffs incorporate by reference as if fully set forth herein each and every allegation in

the Complaint.

        69.      Defendants owed, and continue to owe, a duty to Plaintiffs to construct, operate and

maintain the Facility in a reasonable manner and to take reasonable steps to prevent and abate the

fugitive emission of noxious gases and odors from the Facility.

        70.      Defendants breached their duties by negligently and improperly maintaining and

operating the Facility such that it has caused the invasion of noxious odors into Plaintiffs’ homes,

land, and property on occasions too numerous to mention individually.




                                                     16
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 17 of 19 PageID 17




         71.     As a direct and proximate result of Defendants’ negligence in maintaining and

operating the Facility, Plaintiffs’ property has been repeatedly and unreasonably invaded by

noxious odors.

         72.     As a further direct and proximate result of the foregoing conduct of the Defendants,

Plaintiffs suffered damages to property as alleged herein, including through loss of use and

enjoyment of private property and diminution of property values.

         73.     The invasion and subsequent damages suffered by Plaintiffs were reasonably

foreseeable by the Defendants.

         74.     By failing to properly construct, maintain and operate the Facility, Defendants

failed to exercise the duty of ordinary care and diligence, which they owe to Plaintiffs and the

putative class, so noxious odors would not invade their property.

         75.     A properly constructed, operated and maintained Facility will not emit noxious

odors into neighboring residential areas.

         76.     By failing to construct, maintain and operate the Facility, Defendants negligently,

knowingly, intentionally, and recklessly caused the invasion of Plaintiffs’ property by noxious

odors.

         77.     Defendants knowingly breached their duty to exercise ordinary care and diligence

when it improperly constructed, maintained, and operated the Facility and knew, or should have

known, upon reasonable inspection that such actions would cause Plaintiffs’ property to be invaded

by noxious odors.

         78.     As a direct and proximate result of the failure of Defendants to exercise ordinary

care, Plaintiffs’ residences were invaded by noxious odors causing and constituting damage to




                                                  17
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 18 of 19 PageID 18




property, including by interfering with use and enjoyment of property and causing diminution of

value.

                                       PRAYER FOR RELIEF

         Plaintiffs incorporate by reference as if fully set forth herein each and every allegation in

the Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the proposed Class, pray for

judgment as follows:

         A.      Certification of the proposed Class pursuant to Fed. R. Civ. P. 23;

         B.      Designation of Plaintiffs as representatives of the proposed Class and designation of

their counsel as Class Counsel;

         C.      Judgment in favor of Plaintiffs and the Class members and against Defendants;

         D.      An award to Plaintiffs and the Class of all damages to which they may be entitled

under law in an amount considered fair and reasonable by a jury, including pre-judgment and post-

judgment interest thereupon;

         E.      An award to Plaintiffs and the Class of all appropriate injunctive relief not inconsistent

with Defendants’ state and federal regulatory obligations;

         F.      An Order holding that the invasion of the aforementioned noxious odors upon the

properties of Plaintiffs and the Class constituted a nuisance;

         G.      Such further relief both general and specific to which Plaintiffs may be entitled.




                                                    18
Case 3:21-cv-00012-BJD-MCR Document 1 Filed 01/06/21 Page 19 of 19 PageID 19




                                   DEMAND FOR JURY TRIAL

        Plaintiffs, on behalf of themselves and all others similarly situated, demand a trial by jury on

all issues so triable.

DATED this 6th day of January, 2021

                                                       Respectfully Submitted:


                                                       MITCHELL A. STONE, P.A.
                                                       /s/ Mitchell A. Stone
                                                       MITCHELL A. STONE, ESQUIRE
                                                       Florida Bar No.: 797121
                                                       1830 Atlantic Boulevard
                                                       Jacksonville, Florida 32207
                                                       904-396-3335
                                                       Email: mitch@jacksonvilledefense.com

                                                       *Steven D. Liddle
                                                       *Laura L. Sheets
                                                       *Albert J. Asciutto
                                                       LIDDLE & DUBIN, P.C.
                                                       *Pro Hac Vice Applications to be Submitted
                                                       975 E. Jefferson Avenue
                                                       Detroit, MI 48207
                                                       Telephone: (313) 392-0015
                                                       Facsimile (313) 392-0025
                                                       sliddle@ldclassaction.com
                                                       ncoulson@ldclassaction.com
                                                       mrobb@ldclassaction.com

                                                       Attorneys for Plaintiffs




                                                  19
